Deaderick, J.,
delivered the opinion of the court.
The record shows a sale of, and- bond to convey a house and lot in Athens. The purchaser gave his own note for $400, and a note of $600 on Lawrence Swaffer. There is nothing in the record to show a waiver of the lien. The title was retained, and the presumption of law is, even if deed is made, that the vendor intended to retain his lien, and it lies upon the vendee to show the contrary: 2 Hum., 258; 3 Hum., 616; and the taking of a note endorsed by “a third person” is evidence of it: 2 Hum, 248; but the taking of an accepted account is not: 3 Hum., 616. See, also, 2 Heisk., 156; 1 Heisk., 663; 2 Heisk., 168.
In this case it is not affirmatively shown that the lien was vaived.